Opinion by
Dallinger, J.
On the agreed facts the flasks in question were held dutiable as hollow ware at 40 percent under paragraph 339. Abstract 40514 followed. On the record it was found that the plaintiff failed to prove that the tape measures or rules in question are chiefly used in homes. It was held that the tape measure, which consists of a steel case with a flexible steel band enclosed, is properly dutiable under the eo nomine provision for rules in paragraph 396, Tariff Act of 1930, at 35 percent. As to these items the protest was overruled without affirming the action of the collector.